Citation Nr: 0927619	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.  

2. Entitlement to non-service-connected death pension.  

3. Entitlement to service connection for hepatitis C for the 
purposes of accrued benefits.  

4. Entitlement to service connection for depression for the 
purposes of accrued benefits.  

5. Entitlement to service connection for alcohol and drug 
addiction for the purposes of accrued benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1975 to 
November 1976.  The Veteran died in May 2002.  The appellant 
is his spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO denied service 
connection for cause of death.  The February 2004 notice 
letter informed the appellant that her pension and accrued 
benefits claims had been denied.  In a November 2004 
statement of the case, the RO also explained the denial of 
entitlement to non-service-connected death pension and 
service connection claims for accrued benefits.  

In June 2008, the appellant testified before the undersigned 
at a Board hearing.  A transcript is associated with the 
file.  

The issue of service connection for cause of the Veteran's 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran did not have 90 days of active service during 
a period of war.  

2. The appellant filed a claim for accrued benefits within 
one year of the Veteran's death.  

3. A clear preponderance of the evidence of the record at the 
time of the Veteran's death is against a finding that the 
Veteran's hepatitis C was related to active military service.  

4. A clear preponderance of the evidence of the record at the 
time of the Veteran's death is against a finding that the 
Veteran's depression was related to active military service.  

5. The evidence of the record at the time of the Veteran's 
death failed to show the Veteran was entitled to service 
connection for a drug and alcohol addiction as a matter of 
law.  




CONCLUSIONS OF LAW

1. The criteria for entitlement to non-service-connected 
death pension benefits to the appellant are not met.  
38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2008).  

2. Hepatitis C was not incurred or aggravated in service for 
the purposes of accrued benefits.  38 U.S.C.A. § 1101, 1131, 
5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2008).

3. Depression was not incurred in or aggravated by active 
military service for the purposes of accrued benefits.  
38 U.S.C.A. § 1101, 1131, 5107, 5121 (West 2002); 38 C.F.R. 
§ 3.303, 3.1000 (2008).  

4. A drug and alcohol addiction was not, as a matter of law, 
incurred in or aggravated by service for the purposes of 
accrued benefits.  38 U.S.C.A. § 105, 1131, 5107, 5121 (West 
2002); 38 C.F.R. § 3.1, 3.301, 3.303, 3.1000 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

	A. Non-service-connected death pension claim

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements; upon receipt 
of a complete or substantially complete application for 
benefits, VA is ordinarily required to notify the claimant 
and his/her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b).  

A November 2006 letter notified the appellant that in support 
of her claim for pension she needed to submit evidence 
showing the Veteran had qualifying active duty service during 
a period of war; documentation regarding her qualifying 
income and net worth; and evidence showing she was the 
unmarried surviving spouse of the Veteran.  The case was re-
adjudicated when a supplemental statement of the case was 
issued in January 2007.  

The appellant was not notified about the submission of 
evidence for the establishment of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as discussed below, the Board does not find the 
evidence supports a grant of a non service connected pension 
claim.  As a result, there can be no possibility of any 
prejudice to the appellant in proceeding with the issuance of 
a final decision of the claims adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The duty 
to notify has been met.

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that VA has done 
everything reasonably possible to assist with this claim.  
Service department records have been associated with the 
claims file.  The duty to assist has been met.  



	B. Accrued benefit claims

The VCAA, as mentioned, imposes obligations on VA in terms of 
its duties to notify and assist claimants.  However, the duty 
to assist in an accrued benefits claim is limited to 
obtaining evidence of the appellant's standing to pursue the 
claim, if not already of record.  See 38 C.F.R. § 3.1000(c).  
In this case, the marriage certificate reflecting the 
appellant's marriage to the Veteran is of record.  Although 
additional private medical evidence was received after the 
Veteran's death, this evidence may not be considered in an 
accrued benefits claim.  38 C.F.R. § 3.1000(d)(4).  

There has been no allegation that there was evidence in VA's 
possession on the date of the Veteran's death that has not 
been associated with the Veteran's claims file.  The November 
2006 letter informed the appellant of the requirements for 
her accrued benefits claim.  The Board concludes that limited 
duties to notify and assist have been satisfied, and the 
appellant is not prejudiced by the Board considering the 
merits of the claim in this decision.  

II. Analysis

	A. Non-service-connected death pension claim

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  The 
Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in 38 U.S.C.A. § 1521(j) or who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1541.  

A veteran has met the necessary service requirements if he 
served in active military, naval, or air service under one of 
the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a).  

The term "period of war" is defined in 38 U.S.C.A. 
§ 101(11): "the Spanish-American War, the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress."  The 
Vietnam era is also defined: "(A) The period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  (B) The period beginning on August 5, 1964, and 
ending on May 7, 1975, in all other cases."  

A review of the record shows that the Veteran served July 25, 
1975 to November 18, 1976.  His service was not during a 
period of war, the closest of which would have been the 
Vietnam era.  The appellant, the surviving spouse of the 
Veteran, does not meet the basic eligibility requirements for 
VA non- service connected death pension benefits.  As a 
result, the claim must be denied.  

	B. Accrued benefit claims

The Veteran was originally denied service connection for 
hepatitis C, alcohol and drug addiction, and depression in 
March 2002.  He filed a notice of disagreement in April 2002.  
In May 2002, the Veteran died.  In June 2002, the appellant 
sent an informal claim to the RO which has been construed as 
a claim for accrued benefits.  

Applicable criteria provide that benefits to which a veteran 
was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (including evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, may be 
awarded to the surviving spouse.  38 C.F.R. § 3.1000.  The 
application for accrued benefits must be filed within 1 year 
after the date of death; and a claim for death pension, 
compensation, or dependency and indemnity compensation, by an 
apportionee, surviving spouse, child or parent is deemed to 
include a claim for any accrued benefits.  

As the appellant filed a claim for accrued benefits within a 
year of the Veteran's death, she is eligible for accrued 
benefits.  The Board will proceed to adjudicate the claims 
for accrued benefits by first discussing the contents of the 
file at the date of death and then determining whether the 
applicable criteria are met.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

		1. Service connection claim for hepatitis C

Evidence in the claims file at the time of the Veteran's 
death includes service treatment records, private medical 
records, VA medical records and statements by the Veteran.  

After the Veteran filed his claim, he stated on an undated 
authorization and consent form that he became infected with 
hepatitis C while he was on active duty in Germany between 
July 1975 and November 1976.  He stated that he was using 
intravenous drugs and was questioned about this usage by 
medical staff.  He asserted that he had not used needles 
since his service and that his illness had resulted in 
chronic cirrhosis of the liver.  

The Veteran repeated similar information in a November 2001 
statement.  He also stated that he shared non-sterile needles 
with others and had attended alcohol and drug treatment in 
Germany.  Apparently, a doctor had noticed needle marks on 
his arm while he was in service.  In his April 2002 notice of 
disagreement, the Veteran again asserted he had used heroin 
while in service.  The Veteran made the argument that he must 
have contracted hepatitis C while in the military and not at 
the age of 5 when he had a blood transfusion.  

Service treatment records include a copy of a private medical 
record from April 1963 when the Veteran was in a car 
accident.  The records show the Veteran was given a blood 
transfusion.  He was discharged with no apparent residuals 
from a skull fracture.  A May 1976 treatment record shows the 
Veteran was given ipecac after the ingestion of a substance.  
He was then returned to the custody of a military policeman.  
In June, a note states that the Veteran had not stopped 
drinking for two weeks and wished to go "to detox or a 
halfway house."  The note advised the Veteran was currently 
intoxicated at the time of the writing.  A July 1976 record 
shows the Veteran denied use of drugs and was advised to not 
use alcohol for two weeks.  The stamp at the bottom of the 
record reads: "Inconclusive med ev 30 day social eval 
needed.  (sic)  Referred to CDAAC."  His November 1976 
expeditious separation examination shows that he was 
considered a "CDAAC rehab success" for alcohol abuse.  

A private medical record from August 1995 relates that the 
physician had originally examined the Veteran in another 
private setting; the physician had been a fellow in 
gastroenterology and examined the Veteran a year prior 
because he had tested positive for hepatitis C.  At the 
earlier consultation, the Veteran had told the physician of 
his longstanding previous history for alcohol and drug abuse: 
"He used drugs quite heavily from 1975 through 1976 and 
shared intravenous needles."  Given the Veteran's reported 
history, the physician did not discuss the origin of the 
Veteran's hepatitis C directly, but did state: "Etiology for 
cirrhosis is without much question, his hepatitis C with 
contribution from his heavy alcohol consumption in the 
past."  

In January 1998, the Veteran was referred to another private 
doctor due to issues with his cervical spine.  It was noted 
by this doctor that the Veteran was not to be given any 
narcotic pain medications because of previous addictions to 
narcotics, including heroin.  His addiction problems were 
described as occurring prior to 1982 and were identified as 
the source of his hepatitis C.  

A July 2001 VA medical record states under "risk factors for 
liver disease" that the Veteran's history was significant 
for intravenous drug use many years ago "which is his 
presumed means of exposure to [the hepatitis C virus]."  
This record described the Veteran and his wife as "good 
historians" and stated that the Veteran had no history of 
blood transfusions or other obvious exposures.  

A November 2001 treatment summary written by the Veteran's 
treating psychiatrist stated that the Veteran had "an 
extensive history of self-medicating drug and alcohol 
dependence and related hepatitis C with extensive liver 
cirrhosis."  A December 2001 initial VA treatment note also 
records the Veteran's history of injection drug use, "most 
heavily in the 1970s, last used in 1981, drug of choice was 
heroin."  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Board finds the Veteran was competent to attest to his 
observations of his hepatitis C and to relate his history of 
intravenous drug usage.  However, as a lay person, he is not 
competent to render an opinion as to the cause or etiology of 
any current disorder (i.e. that his hepatitis C was caused by 
intravenous drug use while he was in service) because he does 
not have the requisite medical expertise.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Meanwhile, all 
medical personnel relied on Veteran's history.  It is noted 
that while record shows the Veteran had a blood transfusion 
as a child; this information was not disclosed by the Veteran 
to post service medical providers.  

The Board finds that service connection is not warranted 
based on the information in the file at the time of the 
Veteran's death.  If the Veteran contracted hepatitis C 
though intravenous drug use service connection could not be 
warranted as a matter of law, as explained below.  If not, 
there is still no relation between his hepatitis C and his 
service.  

First, if the Veteran contracted hepatitis C through 
intravenous drug usage, he could not be service connected 
because there is a prohibition on the payment of compensation 
for any disability that is a result of a veteran's own abuse 
of alcohol or drugs.  38 U.S.C.A. § 1131 prohibits the 
payment of compensation for any disability that is a result 
of a veteran's own abuse of alcohol or drugs.  Also, 
38 U.S.C. § 105 provides that an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the  abuse of alcohol or drugs by the person on 
whose account benefits are claimed.  Pursuant to these 
statutes, disability resulting from a veteran's own alcohol 
or drug abuse cannot be service connected.  VAOPGCPREC 11-96.  

Second, there is no evidence in the file of any other 
relationship between the Veteran's hepatitis C and his 
service.  Service treatment records were negative for 
hepatitis C and the Veteran was not diagnosed until 1994 (per 
the August 1995 private medical record).  There is no showing 
of chronicity as required by 38 C.F.R. § 3.303(b).  As there 
is no nexus between the Veteran's hepatitis C and his 
service, service connection for the purposes of an accrued 
benefits claim must be denied.  
The benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b).  

		2. Service connection claim for depression

The Veteran asserted in his April 2002 notice of disagreement 
that his depression first occurred during his time in 
service.  A November 1976 service treatment record shows the 
Veteran reported frequent trouble sleeping and depression or 
excessive worry on his separation examination.  The service 
clinician explained that his difficulty sleeping often 
occurred after a drinking spell.  His worry was attributed to 
mild situational anxiety.  As mentioned, the Veteran 
completed an alcohol rehabilitation program while in service, 
per a November 1976 treatment record.  

An August 1998 private medical record relates that the 
Veteran became "somewhat depressed" while on alpha 
interferon treatment (for hepatitis C).  At this time, the 
Veteran did not require treatment with medication.  An August 
1999 private medical record shows the Veteran had stopped 
working for two years due to "ongoing problems with 
Interferon treatment.  He also has some psychiatric 
problems."  

A November 2001 private psychiatrist's treatment summary 
shows the Veteran began treatment in January 1999 after being 
referred to the psychiatrist "for management of his severe 
depressive symptoms during the course of interferon therapy 
for hepatitis C."  The psychiatrist later diagnosed him with 
bipolar disorder, not otherwise specified, along with his 
depression.  

A July 2001 VA medical record notes the Veteran became 
depressed while on interferon treatment and was followed by a 
private doctor for this diagnosis.  In February 2002, a VA 
medical record recorded that the Veteran's mother was ill and 
"possibly near death"; the Veteran reported stress and 
possible social work or counseling was recommended.  

As mentioned above, the Veteran is competent to state his 
observations about his illness, but not competent to diagnose 
or determine it's etiology.  Espiritu, 2 Vet. App. at 495.  
While the Veteran reported depression and worry at his 
November 1976 separation examination, he was not diagnosed 
with depression in service.  Additionally, there is no 
evidence of chronicity of depression since service, as 
required by 38 C.F.R. § 3.303(b).  All of the evidence in the 
file at the time of the Veteran's death appears to relate the 
Veteran's depression to his interferon treatment for his 
hepatitis C, not to his service.  As a result, the Board 
finds that accrued benefits for service connection for 
depression is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (2008).  

		3. Service connection claim for drug and alcohol 
addiction 

As mentioned above, the law provides that no compensation may 
be paid for a disability or death which results from the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2003).  The reference to "abuse of 
alcohol or drugs" in the statute was added by Congress in 
the Omnibus Budget Reconciliation Act (OBRA) of 1990, § 8052, 
Public Law No. 101-508, 104 Stat. 1388, 1388-91.  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that 38 U.S.C.A. § 1110 had been 
amended by section 8052(a)(2) of the OBRA of 1009, which, as 
noted above, added the words "or abuse of alcohol or drugs" 
to 38 U.S.C.A. § 1110.  The Federal Circuit noted that the 
current version of 38 U.S.C.A. § 1110 precludes a veteran 
from receiving compensation for primary alcohol or drug 
abuse.  The Federal Circuit stated that the statute precludes 
compensation for primary alcohol abuse disabilities and for 
secondary disabilities (like cirrhosis of the liver) that 
result from primary alcohol abuse.  Allen, 237 F.3d at 1376.  
The Court interpreted "primary" to mean an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  

The definition of "alcohol abuse" is:  "the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user".  38 C.F.R. § 3.301(d) (2008).  Under "drug usage" 
the regulation states: "The isolated and infrequent use of 
drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct."  
38 C.F.R. § 3.301(c)(3) (2008).  

The Board discussed the Veteran's own assertions regarding 
intravenous drug use in service earlier.  Also mentioned was 
that the Veteran went into alcohol rehabilitation (shown by a 
November 1976 separation examination record).  A March 1976 
treatment record showed that the Veteran reported drinking 
"12 cans" per weekend.  The Veteran asserted in his April 
2002 notice of disagreement that his alcohol abuse was 
secondary to depression.  There is no competent evidence that 
the Veteran had a chronic psychiatric disability in service 
and that his drug or alcohol abuse was caused by it.  The 
Veteran's allegation in this regard is not probative because 
he is not a medical expert and this is a question of medical 
etiology.  See Espiritu 2 Vet. App. at 495 (1992).  

The Board has already determined that both the Veteran's 
diagnosed hepatitis C and depression are not related to 
service.  As a result, any claim that an alcohol or drug 
addiction is secondary to depression is bound to fail.  That 
leaves the Veteran's claim for alcohol and drug addiction to 
be construed as a primary disability.  As such, under the 
authority cited above, the Board concludes that the evidence 
in the file at the time of the Veteran's death shows that the 
Veteran's substance abuse was the result of his own willful 
misconduct.  Thus, the claim for service connection for drug 
and alcohol abuse for the purposes of accrued benefits must 
be denied as a matter of law.  


ORDER

Entitlement to death pension is denied.  

Entitlement to service connection for hepatitis C for the 
purposes of accrued benefits is denied.  

Entitlement to service connection for depression for the 
purposes of accrued benefits is denied.  

Entitlement to service connection for alcohol and drug 
addiction for the purposes of accrued benefits is denied.  


REMAND

In June 2002, the appellant filed an informal claim for the 
cause of the Veteran's death, non-service-connected death 
pension and accrued benefits.  In this document she 
identified several sources of medical records, including: 
Medical Information Bureau, Inc., P.O. Box 105 Essex Station, 
Boston, Massachusetts, 02112 and North Dakota State Hospital, 
Box 476, Jamestown, North Dakota 58402-0476.  A November 2003 
RO letter informed the appellant that she needed need to sign 
a release of information and authorization for the Medical 
Information Bureau, which the file reflects was completed the 
same month.  The file also shows that the proper development 
in obtaining these records needs to be completed.  

Accordingly, the case is REMANDED for the following action:  

1.  After obtaining any additional 
information and authorization from the 
Veteran, attempt to obtain private medical 
records regarding the Veteran from Medical 
Information Bureau, Inc., P.O. Box 105 
Essex Station, Boston, Massachusetts, 
02112 and North Dakota State Hospital, Box 
476, Jamestown, North Dakota 58402-0476.  
These entities are listed in a June 2003 
informal claim of the appellant.  All 
efforts to obtain these records should be 
fully documented.  If the records are not 
available, a negative response should be 
associated with the file.  

2.  After the above has been completed, 
re-adjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
her representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


